Exhibit 10.1

 

Execution Version

 

 

AMENDMENT NO. 6 TO FIRST LIEN CREDIT AGREEMENT

 

dated as of

 

January 27, 2020,

 

among

 

FOCUS FINANCIAL PARTNERS, LLC,

as the Borrower,

 

THE LENDERS PARTY HERETO,

 

and

 

ROYAL BANK OF CANADA,
as Term Administrative Agent, Collateral Agent and Fronting Bank

 



 

 

RBC CAPITAL MARKETS,*

 

SUNTRUST ROBINSON HUMPHREY, INC.,

 

BMO CAPITAL MARKETS CORP.,

 

BOFA SECURITIES, INC.,

 

CAPITAL ONE, NATIONAL ASSOCIATION,

 

FIFTH THIRD SECURITIES,

 

GOLDMAN SACHS BANK USA,

 

MUFG BANK, LTD.,

 

REGIONS CAPITAL MARKETS, A DIVISION OF REGIONS BANK

 

and

 

KKR CAPITAL MARKETS LLC,

as Lead Arrangers and Bookrunners

 

 

 



* RBC Capital Markets is a brand name for the capital markets businesses of
Royal Bank of Canada and its affiliates.

 



 

 

 

AMENDMENT NO. 6 TO FIRST LIEN CREDIT AGREEMENT

 

This AMENDMENT NO. 6 TO FIRST LIEN CREDIT AGREEMENT, dated as of January 27,
2020 (this “Amendment”), among FOCUS FINANCIAL PARTNERS, LLC, a Delaware limited
liability company (the “Borrower”), ROYAL BANK OF CANADA, as term administrative
agent and collateral agent (in such capacities, the “Term Administrative Agent”)
under the Credit Agreement referred to below, each Repricing Participating
Lender (as defined below) party hereto and the Fronting Bank (as defined below).

 

RECITALS:

 

WHEREAS, reference is made to the First Lien Credit Agreement, dated as of July
3, 2017 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time prior to the date hereof, the “Existing Credit
Agreement” and as may be further amended, restated, amended and restated,
supplemented or otherwise modified from time to time, including by this
Amendment, the “Credit Agreement”), among the Borrower, the lenders or other
financial institutions or entities from time to time party thereto and the Term
Administrative Agent (capitalized terms used but not defined herein having the
meaning provided in the Credit Agreement), pursuant to which the Lenders made
Tranche B-2 Term Loans to the Borrower on the Amendment No. 4 Effective Date in
an aggregate initial principal amount of $803,000,000 and additional Tranche B-2
Term Loans to the Borrower on the Amendment No. 5 Effective Date in an aggregate
initial principal amount of $350,000,000;

 

WHEREAS, the Borrower has requested Replacement Term Loans and Replacement Term
Loan Commitments in an aggregate principal amount of $1,139,187,324.00 (the
“Tranche B-3 Term Loans”; the Replacement Term Loan Commitments in respect of
such Tranche B-3 Term Loans, the “Tranche B-3 Term Loan Commitments”; and the
Repricing Participating Lenders (as defined below) with Tranche B-3 Term Loan
Commitments and any permitted assignees thereof, the “Tranche B-3 Term Loan
Lenders”), which will be available on the Amendment No. 6 Effective Date (as
defined below) to refinance all Tranche B-2 Term Loans outstanding under the
Existing Credit Agreement immediately prior to effectiveness of this Amendment
(the “Existing Term Loans”) and which Tranche B-3 Term Loans shall constitute
Replacement Term Loans and Term Loans (as applicable) for all purposes of the
Credit Agreement and the other Credit Documents;

 

WHEREAS, each Lender holding Existing Term Loans under the Existing Credit
Agreement immediately prior to effectiveness of this Amendment (each, an
“Existing Term Lender”) executing and delivering a notice of participation in
the Tranche B-3 Term Loans in the form attached as Exhibit A hereto (a “Tranche
B-3 Participation Notice”) and electing the cashless settlement option therein
(each such Existing Term Lender in such capacity and with respect to the
Existing Term Loans so elected, a “Converting Lender” and, together with each
other Person executing and delivering a Tranche B-3 Participation Notice or
otherwise providing a Tranche B-3 Term Loan Commitment, the “Repricing
Participating Lenders”) shall be deemed to have exchanged on the Amendment No. 6
Effective Date the aggregate outstanding principal amount of its Existing Term
Loans under the Existing Credit Agreement for an equal aggregate principal
amount of Tranche B-3 Term Loans under the Credit Agreement;

 

WHEREAS, Royal Bank of Canada agrees to act as fronting bank for the syndication
of the Tranche B-3 Term Loans (in such capacity, the “Fronting Bank”), and the
Fronting Bank will purchase, and the Existing Term Lenders that execute and
deliver a Tranche B-3 Participation Notice and elect the cash settlement option
therein (the “Non-Converting Lenders”) will sell to the Fronting Bank,
immediately prior to effectiveness of this Amendment, the Existing Term Loans
then held by the Non-Converting Lenders (the Existing Term Loans described in
this recital, the “Participating Cash Settlement Term Loans”);

 



 2 

 

 

WHEREAS, the Fronting Bank will fund, on the Amendment No. 6 Effective Date, an
aggregate principal amount of Tranche B-3 Term Loans equal to the aggregate
outstanding principal amount of the Existing Term Loans of Existing Term Lenders
that do not execute and deliver a Tranche B-3 Participation Notice (the
“Non-Participating Lenders”), the proceeds of which shall be used on the
Amendment No. 6 Effective Date to refinance such outstanding Existing Term Loans
of the Non-Participating Lenders (the Existing Term Loans described in this
recital, the “Non-Participating Cash Settlement Term Loans” and, together with
the Participating Cash Settlement Term Loans, the “Reallocated Term Loans”);

 

WHEREAS, (a) to the extent there exist (1) any Participating Cash Settlement
Term Loans, the Fronting Bank shall be deemed to exchange on the Amendment No. 6
Effective Date such Participating Cash Settlement Term Loans on a cashless
settlement basis for an equal aggregate principal amount of Tranche B-3 Term
Loans under the Credit Agreement and (2) any Non-Participating Cash Settlement
Term Loans, the Fronting Bank shall apply on the Amendment No. 6 Effective Date
proceeds of Tranche B-3 Term Loans in an aggregate amount equal to the aggregate
amount of such Non-Participating Cash Settlement Term Loans to the repayment of
such Non-Participating Cash Settlement Term Loans and (b) the Tranche B-3 Term
Loans exchanged for or applied to the repayment of such Reallocated Term Loans
shall promptly (but not later than 30 days following the Amendment No. 6
Effective Date (or such later date as may be agreed to by the Fronting Bank in
its sole discretion)) thereafter be purchased by the applicable Repricing
Participating Lenders (such Repricing Participating Lenders, other than Existing
Term Lenders, the “New Lenders”), Non-Converting Lenders, and Existing Term
Lenders that have elected to purchase additional Tranche B-3 Term Loans, each in
accordance with such Repricing Participating Lenders’ respective Tranche B-3
Participation Notice and as allocated by the Lead Arrangers (as defined below)
hereunder (in each case, subject to the prior written consent of the Borrower);

 

WHEREAS, contemporaneously with the effectiveness of the Tranche B-3 Term Loan
Commitments on the Amendment No. 6 Effective Date, the Borrower wishes to (a)
make certain amendments to the Existing Credit Agreement to provide for the
incurrence of the Tranche B-3 Term Loans and (b) make certain other
modifications to the Existing Credit Agreement set forth herein; and

 

WHEREAS, this Amendment constitutes a Permitted Repricing Amendment, and the
Borrower is hereby notifying the Term Administrative Agent that it is requesting
the establishment of Replacement Term Loans pursuant to Section 13.1 of the
Existing Credit Agreement.

 

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

 

1.Existing Credit Agreement Amendments. Effective as of the Amendment No. 6
Effective Date, the Existing Credit Agreement is hereby amended as follows:

 

(a)The Existing Credit Agreement is amended and supplemented by attaching
thereto Schedule 1.1(d) hereto, which sets forth the Tranche B-3 Term Loan
Commitments of each of the Tranche B-3 Term Loan Lenders.

 



 3 

 

 

(b)Section 1.1 of the Existing Credit Agreement is hereby amended by deleting
the definitions of “Tranche B-2 Term Loan Lender”, “Tranche B-2 Term Loan
Repayment Amount” and “Tranche B-2 Term Loan Repayment Date” contained therein.

 

(c)Section 1.1 of the Existing Credit Agreement is hereby amended by adding the
following new defined terms in their correct alphabetical order:

 

“Amendment No. 6” means Amendment No. 6 to this Agreement, dated as of January
27, 2020 among the Borrower, the Term Administrative Agent, the Collateral Agent
and the lenders party thereto.

 

“Amendment No. 6 Effective Date” has the meaning assigned to such term in
Amendment No. 6.

 

“Tranche B-3 Term Loan Commitments” has the meaning assigned to such term in
Amendment No. 6.

 

“Tranche B-3 Term Loan Lender” shall mean a Lender with a Tranche B-3 Term Loan
Commitment or an outstanding Tranche B-3 Term Loan.

 

“Tranche B-3 Term Loan Maturity Date” shall mean July 3, 2024 or, if such date
is not a Business Day, the immediately preceding Business Day.

 

“Tranche B-3 Term Loan Repayment Amount” shall have the meaning provided in
Section 2.5(b).

 

“Tranche B-3 Term Loan Repayment Date” shall have the meaning provided in
Section 2.5(b).

 

“Tranche B-3 Term Loans” has the meaning assigned to such term in Amendment No.
6.

 

(d)Global Amendments to Certain Defined Terms.

 

(i)       Each reference to “Tranche B-2 Term Loan” and “Tranche B-2 Term
Loans”, as applicable, contained in the definition of “Repricing Transaction”
set forth in Section 1.1 of the Existing Credit Agreement, Section 2.5(a),
Section 2.7, Section 2.14(d), Section 5.1(b), Section 5.2(c) and 13.1 is
replaced with a reference to “Tranche B-3 Term Loan” or “Tranche B-3 Term
Loans”, as appropriate;

 

(ii)      Each reference to “Tranche B-2 Term Loan Commitment” and “Tranche B-2
Term Loan Commitments”, as applicable, contained in the definition of “Total
Term Loan Commitment” set forth in Section 1.1 of the Existing Credit Agreement
is replaced with a reference to “Tranche B-3 Term Loan Commitment” or “Tranche
B-3 Term Loan Commitments”, as appropriate;

 

(iii)     Each reference to “Tranche B-2 Term Loan Lender” and “Tranche B-2 Term
Loan Lenders”, as applicable, contained in Section 2.5(a), Section 2.5(b) and
Section 5.2(c) is replaced with a reference to “Tranche B-3 Term Loan Lender” or
“Tranche B-3 Term Loan Lenders”, as appropriate;

 



 4 

 

 

(iv)     Each reference to “Tranche B-2 Term Loan Maturity Date” contained in
the definition of “Maturity Date” set forth in Section 1.1 of the Existing
Credit Agreement, Section 2.5(a), Section 2.5(b), Section 2.14(d), Section
2.14(g), Section 10.5(c) and Section 13.1 is replaced with a reference to
“Tranche B-3 Term Loan Maturity Date”;

 

(v)      Each reference to “Tranche B-2 Term Loan Repayment Amount” and “Tranche
B-2 Term Loan Repayment Amounts”, as applicable, contained in the definition of
“Repayment Amount” set forth in Section 1.1 of the Existing Credit Agreement,
Section 2.5(b), Section 5.1(a) and Section 13.1 is replaced with a reference to
“Tranche B-3 Term Loan Repayment Amount” or “Tranche B-3 Term Loan Repayment
Amounts”, as appropriate; and

 

(vi)     Each reference to “Tranche B-2 Term Loan Repayment Date” contained in
Section 2.5(b) and Section 13.1 is replaced with a reference to “Tranche B-3
Term Loan Repayment Date”.

 

(e)The definition of “Applicable Margin” set forth in Section 1.1 of the
Existing Credit Agreement is hereby amended by replacing clause (a) thereof in
its entirety with the following:

 

“(a)      in connection with the Tranche B-3 Term Loans, (1) for LIBOR Loans,
2.00% and (2) for ABR Loans, 1.00%; and”.

 

(f)The definition of “Class” set forth in Section 1.1 of the Existing Credit
Agreement is hereby amended by (i) adding a reference to “Tranche B-3 Term
Loans,” immediately following the reference to “Tranche B-2 Term Loans,”
contained in clause (i) thereof and (ii) adding a reference to “Tranche B-3 Term
Loan Commitment,” immediately following the reference to “Tranche B-2 Term Loan
Commitment,” contained in clause (ii) thereof.

 

(g)The definition of “Commitments” set forth in Section 1.1 of the Existing
Credit Agreement is hereby amended by adding a reference to “Tranche B-3 Term
Loan Commitment,” immediately following the reference to “Tranche B-2 Term Loan
Commitment,” contained therein.

 

(h)The definition of “Term Loan Commitment” set forth in Section 1.1 of the
Existing Credit Agreement is hereby amended by replacing the reference to
“and/or Tranche B-2 Term Loan Commitment” contained therein with a reference to
“, Tranche B-2 Term Loan Commitment and/or Tranche B-3 Term Loan Commitment”.

 

(i)The definition of “Term Loans” set forth in Section 1.1 of the Existing
Credit Agreement is hereby amended by adding a reference to “Tranche B-3 Term
Loans,” immediately following the reference to “Tranche B-2 Term Loans,”
contained therein.

 

(j)Section 2.1 of the Existing Credit Agreement is hereby amended by adding the
following new clause (i) at the end thereof:

 

“(i) Subject to the terms and conditions set forth herein and in Amendment No.
6, each Tranche B-3 Term Loan Lender with a Tranche B-3 Term Loan Commitment
severally agrees to make (or exchange, as applicable) on the Amendment No. 6
Effective Date, a Tranche B-3 Term Loan to the Borrower denominated in Dollars
in an amount equal to such Tranche B-3 Term Loan Lender’s Tranche B-3 Term Loan
Commitment. The Borrower may make only one borrowing under the Tranche B-3 Term
Loan Commitments, which shall be on the Amendment No. 6 Effective Date. Amounts
borrowed under this Section 2.1(i) and repaid or prepaid may not be reborrowed.
Tranche B-3 Term Loans may be Base Rate Loans or Eurodollar Rate Loans, as
further provided herein.”

 



 5 

 

 

(k)Section 2.5(e) of the Existing Credit Agreement is hereby amended by adding a
reference to “Tranche B-3 Term Loan,” immediately following the reference to
“Tranche B-2 Term Loan,” contained therein.

 

(l)Section 2.5(g) of the Existing Credit Agreement is hereby amended by adding a
reference to “Tranche B-3 Term Loans,” immediately following the reference to
“Tranche B-2 Term Loans,” contained therein.

 

(m)Section 2.7 of the Existing Credit Agreement is hereby amended by replacing
the reference to “Initial Term Loan Commitments” contained therein with a
reference to “Tranche B-3 Term Loan Commitments”.

 

(n)Section 4.3 of the Existing Credit Agreement is hereby amended by adding the
following new clause (g) at the end thereof:

 

“(g) The Tranche B-3 Term Loan Commitments shall terminate immediately and
without further action on the Amendment No. 6 Effective Date after giving effect
to the funding of the Tranche B-3 Term Loans on such date.”

 

(o)Section 5.1(b) of the Existing Credit Agreement is hereby amended by
replacing the reference to “Amendment No. 5 Effective Date” contained therein
with a reference to “Amendment No. 6 Effective Date”.

 

(p)Section 9.13 of the Existing Credit Agreement is hereby amended by (i)
replacing the reference to “and” at the end of clause (d) thereof with a
reference to “,” and (ii) replacing the reference to “.” at the end of clause
(e) with a reference to the following:

 

“and (f) the Tranche B-3 Term Loans to refinance in full all the Tranche B-2
Term Loans outstanding on the Amendment No. 6 Effective Date and to pay related
fees and expenses.”

 

(q)Section 13.1 of the Existing Credit Agreement is hereby amended by adding the
following new paragraph to the end thereof:

 

“Notwithstanding anything in this Agreement to the contrary, if the LIBOR Screen
Rate for any LIBOR Quoted Currency is no longer available or the syndicated loan
market has otherwise adopted a replacement rate therefor, then the Borrower and
the Administrative Agent may amend this Agreement in order to adopt a broadly
accepted replacement rate and make any other changes necessary or advisable (in
their good faith determination) to reflect such adoption. Such amendment shall
become effective without any further action or consent of any Lender or other
Person so long as the Administrative Agent shall not have received, within five
(5) Business Days of the date notice of such alternate rate of interest is
provided to the Lenders, a written notice from the Required Lenders stating that
such Required Lenders object to such amendment; provided that, if such alternate
rate of interest shall be less than zero, such rate shall be deemed to be zero.”

 



 6 

 

 

(r)Section 13 of the Existing Credit Agreement is hereby amended by adding the
following new Section 13.24 thereto:

 

“13.24.    Acknowledgement Regarding Any Supported QFCs. To the extent that the
Credit Documents provide support, through a guarantee or otherwise, for hedge
agreements or any other agreement or instrument that is a QFC (such support,
“QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Credit Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

 

(a)       In the event a Covered Entity that is party to a Supported QFC (each,
a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Credit
Documents that might otherwise apply to such Supported QFC or any QFC Credit
Support that may be exercised against such Covered Party are permitted to be
exercised to no greater extent than such Default Rights could be exercised under
the U.S. Special Resolution Regime if the Supported QFC and the Credit Documents
were governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

 

(b)       As used in this Section 13.24, the following terms have the following
meanings:

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 



 7 

 

 

“Covered Entity” means any of the following:

 

i. a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

 

ii. a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or

 

iii. a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).”

 

2.Tranche B-3 Term Loans. Subject to the terms and conditions set forth herein,
each Tranche B-3 Term Loan Lender severally agrees to exchange Existing Term
Loans for Tranche B-3 Term Loans and/or make Tranche B-3 Term Loans to the
Borrower in a single borrowing in Dollars on the Amendment No. 6 Effective Date.
The Tranche B-3 Term Loans shall be subject to the following terms and
conditions:

 

(a)Terms Generally. Other than as set forth herein, for all purposes under the
Credit Agreement and the other Credit Documents, the Tranche B-3 Term Loans
shall have the same terms as the Existing Term Loans under the Existing Credit
Agreement and shall be treated for purposes of voluntary and mandatory
prepayments (including for scheduled principal payments) and all other terms as
Existing Term Loans under the Existing Credit Agreement.

 

(b)Proposed Borrowing. Notwithstanding any other provisions of the Credit
Agreement or any other Credit Document to the contrary, solely for purposes of
the Tranche B-3 Term Loans to be borrowed by the Borrower on the Amendment No. 6
Effective Date, this Amendment shall constitute a Borrowing Request by the
Borrower to borrow the Tranche B-3 Term Loans from the Tranche B-3 Term Loan
Lenders under the Credit Agreement.

 

(c)New Lenders. Each New Lender (i) confirms that it has received a copy of the
Existing Credit Agreement and the other Credit Documents and the exhibits and
schedules thereto, together with copies of the financial statements referred to
therein and such other documents and information as it has deemed appropriate to
make its own credit analysis and decision to enter into this Amendment and the
Credit Agreement; (ii) agrees that it will, independently and without reliance
upon the Term Administrative Agent, the lead arrangers and bookrunners noted on
the cover page hereof (the “Lead Arrangers”) or any Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement; (iii) appoints and authorizes the Term Administrative Agent to take
such action as agent on its behalf and to exercise such powers under the Credit
Agreement and the other Credit Documents as are delegated to the Term
Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto; and (iv) agrees that it will perform all of the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender, as the case may be, in each case, in accordance
with the terms thereof as set forth in the Credit Agreement. Each New Lender
acknowledges and agrees that it shall become a “Tranche B-3 Term Loan Lender”
and a “Term Loan Lender” under, and for all purposes of, the Credit Agreement
and the other Credit Documents, and shall be subject to and bound by the terms
thereof, and shall have all rights of a “Tranche B-3 Term Loan Lender” and a
“Term Loan Lender” thereunder. The Borrower hereby consents, for purposes of
Section 13.6(b)(i)(A) of the Credit Agreement, to the assignment on or within
ninety (90) days of the Amendment No. 6 Effective Date of any Tranche B-3 Term
Loans by the Fronting Bank, to (A) any Person that was an Existing Term Lender
on the Amendment No. 6 Effective Date (immediately prior to giving effect
thereto) or (B) any assignees separately identified, and acceptable, to the
Borrower.

 



 8 

 

 

(d)Credit Agreement Governs. Except as set forth in this Amendment, the Tranche
B-3 Term Loans shall otherwise be subject to the provisions of the Credit
Agreement and the other Credit Documents.

 

(e)Exchange Mechanics.

 

(i)On the Amendment No. 6 Effective Date, upon the satisfaction or waiver (by
the Lead Arrangers) of the conditions set forth in Section 3 hereof, the
outstanding principal amount of Existing Term Loans of each Converting Lender
exchanged pursuant to this Amendment shall be deemed to be exchanged for an
equal outstanding principal amount of Tranche B-3 Term Loans under the Credit
Agreement. Such exchange shall be effected by book entry in such manner, and
with such supporting documentation, as may be reasonably determined by the Term
Administrative Agent in its sole discretion in consultation with the Borrower.
It is acknowledged and agreed that each Converting Lender has agreed to accept
as satisfaction in full of its right to receive payment on the outstanding
amount of Existing Term Loans of such Converting Lender the conversion of its
Existing Term Loans into Tranche B-3 Term Loans in accordance herewith, in lieu
of the prepayment amount that would otherwise be payable by the Borrower
pursuant to the Credit Agreement in respect of the outstanding amount of
Existing Term Loans of such Converting Lender. Notwithstanding anything to the
contrary herein or in the Credit Agreement, each Converting Lender hereby waives
any rights or claims to compensation pursuant to Section 2.11 of the Credit
Agreement in respect of its Existing Term Loans exchanged for Tranche B-3 Term
Loans.

 

(ii)(A) To the extent there exist (1) any Participating Cash Settlement Term
Loans, the Fronting Bank shall be deemed to exchange on the Amendment No. 6
Effective Date such Reallocated Term Loans on a cashless settlement basis for an
equal aggregate principal amount of Tranche B-3 Term Loans under the Credit
Agreement and (2) any Non-Participating Cash Settlement Term Loans, the Fronting
Bank shall apply on the Amendment No. 6 Effective Date proceeds of Tranche B-3
Term Loans in an aggregate amount equal to the aggregate amount of such
Non-Participating Cash Settlement Term Loans to the repayment of such
Non-Participating Cash Settlement Term Loans and (B) promptly following the
Amendment No. 6 Effective Date (but not later than 30 days following the
Amendment No. 6 Effective Date (or such later date as may be agreed to by the
Fronting Bank in its sole discretion)), each New Lender, each Non-Converting
Lender and each Existing Term Lender purchasing additional Tranche B-3 Term
Loans shall purchase from the Fronting Bank the Tranche B-3 Term Loans exchanged
for or applied to the repayment of such Reallocated Term Loans as directed by
the Lead Arrangers hereunder (in each case, subject to the prior written consent
of the Borrower), in accordance with such Repricing Participating Lender’s
Tranche B-3 Participation Notice and as allocated by the Lead Arrangers
hereunder. Purchases and sales of Reallocated Term Loans and Tranche B-3 Term
Loans shall be without representations from the Fronting Bank other than as
provided for in the relevant Assignment and Acceptance.

 



 9 

 

 

3.Effective Date Conditions. This Amendment will become effective on the date
(the “Amendment No. 6 Effective Date”), on which each of the following
conditions have been satisfied (or waived by the Lead Arrangers) in accordance
with the terms therein:

 

(a)the Term Administrative Agent (or its counsel) shall have received from each
of the Borrower, the Repricing Participating Lenders and the Fronting Bank,
either (i) a counterpart of this Amendment signed on behalf of such party or
(ii) written evidence satisfactory to the Term Administrative Agent (which may
include facsimile or other electronic transmission of a signed counterpart of
this Amendment) that such party has signed a counterpart to this Amendment;

 

(b)the Term Administrative Agent shall have received a certificate of the
Borrower dated as of the Amendment No. 6 Effective Date and executed by a
secretary, assistant secretary or other senior officer (as the case may be)
thereof (i) (A) certifying and attaching the resolutions or similar consents
adopted by the Borrower approving or consenting to this Amendment and the
Tranche B-3 Term Loans, (B) certifying that the certificate of formation and
operating agreement of the Borrower have not been amended since the Amendment
No. 5 Effective Date, and (C) certifying as to the incumbency and specimen
signature of each officer executing this Amendment and any related documents on
behalf of the Borrower and (ii) certifying as to the matters set forth in
clauses (d) and (e) below;

 

(c)the Term Administrative Agent shall have received all fees and other amounts
previously agreed to in writing by the Lead Arrangers and the Borrower to be due
on or prior to the Amendment No. 6 Effective Date, including, to the extent
invoiced at least three Business Days prior to the Amendment No. 6 Effective
Date (or such later date as is reasonably agreed by the Borrower), the
reasonable and documented out-of-pocket legal fees and expenses and the
reasonable and documented out-of-pocket fees and expenses of any other advisors
in accordance with the terms of the Credit Agreement;

 

(d)the representations and warranties in Section 4 of this Amendment shall be
true and correct in all material respects on and as of the Amendment No. 6
Effective Date; provided that, (A) in the case of any such representation and
warranty which expressly relates to a given date or period, such representation
and warranty shall be true and correct in all material respects as of the
respective date or for the respective period, as the case may be and (B) if any
such representation and warranty is qualified by or subject to a “material
adverse effect”, “material adverse change” or similar term or qualification such
representation and warranty shall be true and correct in all respects;

 



 10 

 

 

 

(e)no Default or Event of Default shall exist on the Amendment No. 6 Effective
Date before or after giving effect to the effectiveness of this Amendment and
the incurrence of the Tranche B-3 Term Loans; and

 

(f)the Term Administrative Agent shall have received a certificate dated as of
the Amendment No. 6 Effective Date from the Chief Executive Officer, the
President, the Chief Financial Officer, the Treasurer, the Vice
President-Finance, a Director, a Manager, or any other senior financial officer
of the Borrower to the effect that after giving effect to this Amendment, the
Borrower is Solvent.

 

4.Representations and Warranties. On the Amendment No. 6 Effective Date, the
Borrower, on behalf of itself and each other Credit Party (as applicable),
hereby represents and warrants that:

 

(a)The Borrower has the corporate or other organizational power and authority to
execute, deliver and carry out the terms and provisions under this Amendment and
has taken all necessary corporate or other organizational action to authorize
the execution, delivery and performance of this Amendment. The Borrower has duly
executed and delivered this Amendment and this Amendment constitutes the legal,
valid, and binding obligation of the Borrower enforceable in accordance with its
terms, except as the enforceability thereof may be limited by bankruptcy,
insolvency or similar laws affecting creditors’ rights generally and subject to
general principles of equity;

 

(b)neither the execution, delivery or performance by the Borrower of this
Amendment nor compliance with the terms and provisions hereof nor the
consummation of the other transactions contemplated hereby will (a) contravene
any applicable provision of any material law, statute, rule, regulation, order,
writ, injunction or decree of any court or governmental instrumentality other
than as would not reasonably be expected to result in a Material Adverse Effect,
(b) result in any breach of any of the terms, covenants, conditions or
provisions of, or constitute a default under, or result in the creation or
imposition of (or the obligation to create or impose) any Lien upon any of the
property or assets of any Credit Party or any of the Restricted Subsidiaries
(other than Liens created under the Credit Documents or Permitted Liens)
pursuant to, the terms of any material indenture, loan agreement, lease
agreement, mortgage, deed of trust, agreement or other material instrument to
which any Credit Party or any of the Restricted Subsidiaries is a party or by
which it or any of its property or assets is bound other than any such breach,
default or Lien that would not reasonably be expected to result in a Material
Adverse Effect or (c) violate any provision of the certificate of incorporation,
by-laws, articles or other organizational documents of the Borrower or any of
the Restricted Subsidiaries;

 

(c)the execution, delivery and performance of this Amendment does not require
any consent or approval of, registration or filing with, or other action by, any
Governmental Authority, except for (i) such as have been obtained or made and
are in full force and effect and (ii) such licenses, approvals, authorizations,
registrations, filings or consents the failure of which to obtain or make would
not reasonably be expected to result in a Material Adverse Effect; and

 

(d)both immediately before and after giving effect to the Amendment No. 6
Effective Date and the incurrence of the Tranche B-3 Term Loans, (i) the
representations and warranties of the Credit Parties set forth in the Credit
Agreement and the other Credit Documents shall be true and correct in all
material respects (or, in the case of any such representation

 



11

 

 

and warranty that is qualified by “material”, “material adverse effect” or a
similar term, in all respects), in each case, on and as of the Amendment No. 6
Effective Date with the same effect as though such representations and
warranties had been made on and as of the Amendment No. 6 Effective Date, except
to the extent that such representations and warranties relate to an earlier
date, in which case such representations and warranties shall be true and
correct in all material respects (or, in the case of any such representation and
warranty that is qualified by “material”, “material adverse effect” or a similar
term, in all respects) as of such earlier date and (ii) no Default or Event of
Default shall have occurred and be continuing on the Amendment No. 6 Effective
Date or would result from the consummation of this Amendment and the
transactions contemplated hereby.

 

5.Use of Proceeds. The proceeds of the Tranche B-3 Term Loans shall be applied
in exchange for or to prepay in full the aggregate principal amount of Existing
Term Loans outstanding on the Amendment No. 6 Effective Date in accordance with
the terms hereof and to pay related fees and expenses.

 

6.Reaffirmation of the Credit Parties; Reference to and Effect on the Credit
Agreement and the other Credit Documents.

 

(a)The Borrower, on behalf of itself and each other Credit Party, hereby
confirms and agrees that, notwithstanding the effectiveness of this Amendment,
each Credit Document to which any Credit Party is a party is, and the
obligations of such Credit Party contained in the Credit Agreement, this
Amendment or in any other Credit Document to which it is a party are, and shall
continue to be, in full force and effect and are hereby ratified and confirmed
in all respects, in each case as amended by this Amendment. For greater
certainty and without limiting the foregoing, the Borrower, on behalf of itself
and each other Credit Party, hereby confirms that the existing security
interests and/or guarantees granted by any Credit Party in favor of the Secured
Parties pursuant to the Credit Documents in the Collateral described therein
shall continue to secure the obligations of the Credit Parties under the Credit
Agreement and the other Credit Documents as and to the extent provided in the
Credit Documents. Except as specifically amended by this Amendment, the Credit
Agreement and the other Credit Documents shall remain in full force.

 

(b)Except to the extent expressly set forth in this Amendment, the execution,
delivery and performance of this Amendment shall not constitute a waiver of any
provision of, or operate as a waiver of any right, power or remedy of any Agent
or Lender under, the Credit Agreement or any of the other Credit Documents.

 

(c)On and after the Amendment No. 6 Effective Date, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words of like
import referring to the Credit Agreement, and each reference in the other Credit
Documents to the “Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement shall mean and be a reference to the
Credit Agreement as amended by this Amendment.

 

7.Notice. For purposes of the Credit Agreement, the initial notice address of
each New Lender shall be as separately identified to the Term Administrative
Agent.

 



12

 

 

8.Tax Forms. For each New Lender, delivered herewith to the Term Administrative
Agent are such forms, certificates or other evidence with respect to United
States federal income tax withholding matters as such New Lender may be required
to deliver to the Term Administrative Agent pursuant to Section 5.2(e) of the
Credit Agreement.

 

9.Recordation of the New Loans. Upon execution and delivery hereof, the Term
Administrative Agent will record the Tranche B-3 Term Loans made by each Tranche
B-3 Term Lender in the Register.

 

10.Amendment, Modification and Waiver. This Amendment may not be amended,
modified or waived except as permitted by Section 13.1 of the Credit Agreement.

 

11.Integration. This Amendment, the other Credit Documents and the agreements
regarding certain fees referred to herein represent the agreement of the
Borrower, the Collateral Agent, the Administrative Agents and the Lenders with
respect to the subject matter hereof, and there are no promises, undertakings,
representations or warranties by the Borrower, the Administrative Agents, the
Collateral Agent nor any Lender relative to subject matter hereof not expressly
set forth or referred to herein, in the Credit Agreement or in the other Credit
Documents. Nothing in this Amendment or in the other Credit Documents, expressed
or implied, is intended to confer upon any party other than the parties hereto
and thereto any rights, remedies, obligations or liabilities under or by reason
of this Amendment or the other Credit Documents. This Amendment shall not
constitute a novation of any amount owing under the Credit Agreement and all
amounts owing in respect of principal, interest, fees and other amounts pursuant
to the Credit Agreement and the other Credit Documents shall, to the extent not
paid on or prior to the Amendment No. 6 Effective Date, continue to be owing
under the Credit Agreement or such other Credit Documents until paid in
accordance therewith.

 

12.APPLICABLE LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS. THIS AMENDMENT
AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK. Each party hereto irrevocably and unconditionally: (a) submits for itself
and its property in any legal action or proceeding relating to this Amendment to
the exclusive general jurisdiction of the courts of the State of New York or the
courts of the United States for the Southern District of New York, in each case
sitting in New York City in the Borough of Manhattan, and appellate courts from
any thereof; (b) consents that any such action or proceeding shall be brought in
such courts and waives (to the extent permitted by applicable law) any objection
that it may now or hereafter have to the venue of any such action or proceeding
in any such court or that such action or proceeding was brought in an
inconvenient court and agrees not to plead or claim the same or to commence or
support any such action or proceeding in any other courts; (c) agrees that
service of process in any such action or proceeding shall be effected by mailing
a copy thereof by registered or certified mail (or any substantially similar
form of mail), postage prepaid, to such Person at its address set forth on
Schedule 13.2 of the Credit Agreement or at such other address of which the
applicable Administrative Agent shall have been notified pursuant to Section
13.2 of the Credit Agreement; (d) agrees that nothing herein shall affect the
right of the Administrative Agents, any Lender or another Secured Party to
effect service of process in any other manner permitted by law or to commence
legal proceedings or otherwise proceed against the Borrower or any other Credit
Party in any other jurisdiction; and (e) waives, to the maximum extent not
prohibited by law, any right it may have to claim or recover in any legal action
or proceeding referred to in this Section 12 any special, exemplary,

 



13

 

 

punitive or consequential damages; provided that nothing in this clause (e)
shall limit the Credit Parties’ indemnification obligations set forth in Section
13.5 of the Credit Agreement.

 

13.Severability. Any provision of this Amendment that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

14.Counterparts. This Amendment may be executed by one or more of the parties to
this Amendment on any number of separate counterparts (including by facsimile or
other electronic transmission), and all of said counterparts taken together
shall be deemed to constitute an original and one and the same instrument.
Delivery of an executed counterpart of a signature page to this Amendment by
facsimile or by email as a “.pdf” or “.tiff” attachment shall be effective as
delivery of a manually executed counterpart of this Amendment.

 

15.WAIVER OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES (TO THE EXTENT PERMITTED BY APPLICABLE LAW) TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AMENDMENT AND FOR ANY COUNTERCLAIM
THEREIN.

 

16.Credit Document. On and after the Amendment No. 6 Effective Date, this
Amendment shall constitute a “Credit Document” for all purposes of the Credit
Agreement and the other Credit Documents.

 

[Signature Pages Follow]

 



14

 

 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Amendment as of the date first set forth
above.

 

 

  FOCUS FINANCIAL PARTNERS, LLC           By: /s/ James Shanahan   Name: James
Shanahan   Title: Chief Financial Officer

 

[Signature Page to Amendment No. 6 to First Lien Credit Agreement]

 





 

 

  ROYAL BANK OF CANADA, as Term Administrative Agent and Collateral Agent      
    By: /s/ Helena Sadowski   Name: Helena Sadowski   Title: Manager, Agency

 

[Signature Page to Amendment No. 6 to First Lien Credit Agreement]

 





 

 

  ROYAL BANK OF CANADA, as Fronting Bank and Lender           By: /s/ Alex
Figueroa   Name: Alex Figueroa   Title: Authorized Signatory

 

[Signature Page to Amendment No. 6 to First Lien Credit Agreement]

 



 

 

EXHIBIT A
Form of Tranche B-3 Participation Notice

 

Royal Bank of Canada, as Term Administrative Agent
20 King Street West, 4th Floor

Toronto, Ontario M5H 1C4

Attention:              Manager, Agency Services

Telephone:            (416) 842-5196
Fax:                       (416) 842-4023

 

FOCUS FINANCIAL PARTNERS, LLC

Tranche B-3 Participation Notice

 

Ladies and Gentlemen:

 

Reference is made to Amendment No. 6 (the “Amendment”) to that certain First
Lien Credit Agreement, dated as of July 3, 2017 (as may be further amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among, inter alia, FOCUS FINANCIAL PARTNERS, LLC
(the “Borrower”), the Lenders party thereto from time to time and ROYAL BANK OF
CANADA, as term administrative agent (in such capacity, the “Term Administrative
Agent”). Unless otherwise specified herein, capitalized terms used but not
defined herein are used as defined in the Amendment.

 

By delivery of this letter agreement (this “Tranche B-3 Participation Notice”),
each of the undersigned (each a “Repricing Participating Lender”), hereby
irrevocably consents to the Amendment and the amendment of the Credit Agreement
contemplated thereby and (check as applicable):

 

Name of Repricing Participating Lender:

 

_____________________________________________

 

Amount of Existing Term Loans of such Repricing Participating Lender:

 

$____________________

 

¨Cashless Settlement Option. Hereby (i) elects, upon the Amendment No. 6
Effective Date, to exchange the full amount (or such lesser amount allocated to
such Converting Lender by the Lead Arrangers) of the outstanding Existing Term
Loans of such Repricing Participating Lender for an equal outstanding amount of
Tranche B-3 Term Loans under the Credit Agreement and (ii) represents and
warrants to the Term Administrative Agent that it has the organizational power
and authority to execute, deliver and perform its obligations under this Tranche
B-3 Participation Notice and the Amendment (including, without limitation, with
respect to any exchange contemplated hereby) and has taken all necessary
corporate and other organizational action to authorize the execution, delivery
and performance of this Tranche B-3 Participation Notice and the Amendment.

 

¨Cash Settlement Option. Hereby (i) elects to have the full amount (or such
lesser amount allocated to such Converting Lender by the Lead Arrangers) of the
outstanding Existing Term Loans of such Repricing Participating Lender repaid or
purchased and agrees to promptly (but in any event, on or prior to the date that
is 30 days following the

 

- Exhibit A-

 



 

 

Amendment No. 6 Effective Date) purchase (via assignment and assumption) an
equal amount of Tranche B-3 Term Loans and (ii) represents and warrants to the
Term Administrative Agent that it has the organizational power and authority to
execute, deliver and perform its obligations under this Tranche B-3
Participation Notice and the Amendment (including, without limitation, with
respect to any exchange contemplated hereby) and has taken all necessary
corporate and other organizational action to authorize the execution, delivery
and performance of this Tranche B-3 Participation Notice and the Amendment.

 

[Signature Page Follows]

 

- Exhibit A-

 

 



 

 

  Very truly yours,             ,         By:     Name:     Title:

 

 

  By:     Name:     Title:

 

- Exhibit A-

 



 

 

Schedule 1.1(d)

 

TRANCHE B-3 TERM LOANS

 

Lender Commitment Royal Bank of Canada $49,179,153.23 Converting Lenders
$1,090,008,170.77 TOTAL $1,139,187,324.00

 

- Schedule 1.1(c) -

 





 